 Case 2:19-cv-10525-KS Document 14 Filed 04/27/20 Page 1 of 2 Page ID #:322
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-10525-KS                                             Date: April 27, 2020
Title      Gregory Frank Sperow v. Felicia Ponce




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Petitioners:                Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On December 12, 2019, Petitioner, a federal prisoner proceeding pro se, filed a
Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (the “Petition”). (Dkt.
No. 1.) On December 16, 2020, the Court ordered service of the Petition on Respondent.
(Dkt. No. 3.) On March 6, 2020, Respondent filed a Motion to Dismiss (the “Motion”),
primarily on the grounds that the Petition is moot. (Dkt. No. 13.) Pursuant to the Court’s
December 16, 2020 Order, Petitioner’s Opposition to that Motion was due within 30 days
of service of the Motion—that is, no later than April 5, 2020. (See Dkt. No. 3 at 3.)

       More than two weeks have now passed since the date on which Petitioner’s
opposition was due, and Petitioner has not filed a response to the Motion to Dismiss. Local
Rule 7-12 states that a party’s failure to file a required document such as an opposition to
a motion “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to
Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject to involuntary
dismissal if a Petitioner “fails to prosecute or to comply with these rules or a court order.”
Thus, the Court could properly recommend dismissal of the action for Petitioner’s failure
to oppose the Motion To Dismiss and to timely comply with the Court’s orders.

       However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
on or before May 18, 2020 why the action should not be dismissed under Local Rule 7-
12 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge this Order
and proceed with this action, Petitioner must file by the May 18, 2020 deadline either: (1)
a complete and detailed opposition (in a manner fully complying with the Local Rules) to


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
 Case 2:19-cv-10525-KS Document 14 Filed 04/27/20 Page 2 of 2 Page ID #:323
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 19-10525-KS                                         Date: April 27, 2020
Title      Gregory Frank Sperow v. Felicia Ponce


the Motion to Dismiss; or (2) a request for an extension to file the Opposition accompanied
by a sworn declaration (not to exceed 3 pages) establishing good cause for Petitioner’s
failure to timely respond to the Motion to Dismiss.

       Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
Civil Procedure.

      Petitioner is cautioned that his failure to timely comply with this order will lead
to dismissal based on Local Rule 7-12 and Rule 41 of the Federal Rules of Civil
Procedure.




                                                                                               :
                                                               Initials of Preparer   gr




CV-90 (03/15)                        Civil Minutes – General                               Page 2 of 2
